Order denying defendant’s motion to vacate attachment reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The plaintiff’s affidavit as to the defendant’s residence shows no personal knowledge as to his residence, and is based entirely upon information and belief. No reason is given why the affidavit of plaintiff’s informant is not produced. Plaintiff’s statements, therefore, are merely hearsay, and are insufficient as a basis for granting the attachment. (Hoormann v. Climax Cycle Co., 9 App. Div. 579; Cousins v. Schlichter, 135 id. 779; Delaney v. Bouse, 91 id. 437; Gumbes v. Hicks, 116 id. 120; affd., 190 N. Y. 532.)
Kelly, P. J., Rich, Jayeox, Manning and Kelby, JJ., concur.)